Citation Nr: 0638838	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  99-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for chondrocalcinosis and degenerative arthritis of 
the left knee.  

2.  Entitlement to an effective date earlier than June 29, 
1998, for a 40 percent rating for chondrocalcinosis and 
degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had verified active duty from December 1978 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 1986, the RO granted service connection for 
osteochondrosis of the left knee, rated as 10 percent 
disabling.  In February 1988, the Board denied service 
connection for a bipartite patella, as well as a rating in 
excess of 10 percent for osteochondrosis with synovitis.  In 
an unappealed decision in March 1995, the RO granted a 20 
percent rating for chondrocalcinosis and degenerative 
arthritis of the left knee.  That rating was continued in an 
August 1996 rating decision.  

The current appeal arises from a claim received on June 29, 
1998.  The 20 percent rating was continued by a November 1998 
rating decision.  The Board remanded the claim in June 2000 
for additional records and examination of the veteran.  The 
veteran's attorney avers that the provisions of the remand 
were not complied with; however, the record shows substantial 
compliance including several examinations and the development 
of extensive records.  Neither the veteran nor his 
representative has identified any prejudicial non-compliance 
and the Board finds that any variation in compliance with its 
instructions is not shown to be prejudicial to the veteran.  
The development requested by the Board resulted in the 
October 2001 rating decision, in which the RO increased the 
rating to 40 percent, effective the date the claim was 
received, June 29, 1998.  The veteran appealed both the 
rating and effective date.  In as much as the development 
previously requested by the Board, on the evaluation issue, 
has been completed, the Board proceeds with the appellate 
review of that issue.  

The issue of entitlement to an effective date earlier than 
June 29, 1998, for a 40 percent rating for chondrocalcinosis 
and degenerative arthritis of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The service-connected left knee disorder is manifested by 
swelling and effusion along with pain and a moderately 
painful range of motion with flexion to 80 degrees and the 
last 20 degrees of extension limited.  There are also 
incapacitating episodes which do not approximate being 
severely incapacitating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
service-connected left knee disability are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5017, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 2001 rating decision granted a 40 percent rating 
under diagnostic code 5017 for gout.  Gout is rated as 
rheumatoid arthritis using diagnostic code 5002.  That 
diagnostic code provides that, for an active process, symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
will be rated as 40 percent disabling.  The next higher 
rating, 60 percent requires lesser constitutional 
manifestations than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health, or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  A 100 percent rating requires constitutional 
manifestations associated with active joint involvement, 
which are totally incapacitating.  For chronic residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, the disability will be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note: The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation 
will be assigned.  38 C.F.R. § 4.71a, Codes 5002, 5017 
(2006).  

The record in this case contains extensive private and VA 
clinical records.  They do not show constitutional 
manifestations productive of severe impairment of health.  
Specifically, they show that there is no weight loss or 
anemia.  The most recent VA clinical note, of March 2006, 
reveals that the veteran's weight is 190 pounds, which is not 
under weight for his height of 72 inches.  On the February 
2005 VA examination, it was reported that a complete blood 
count was within normal limits except for some slightly 
elevated readings associated with his medication.  There was 
no evidence of anemia.  

The current rating contemplates incapacitating exacerbations 
occurring 3 or more times a year.  The next higher rating, 60 
percent will be assigned if there are severely incapacitating 
exacerbations occurring 4 or more times a year, or a lesser 
number over prolonged periods.  The difference is not only 
the frequency, but the severity of the incapacitating 
exacerbations.  In this case, the record shows that the 
veteran has frequent swelling of his left knee and that these 
exacerbations are incapacitating for many of his normal 
activities; however, the records do not show exacerbations 
which would interfere to the point of being severely 
incapacitating.  Consequently, the requirements for a higher 
rating under this code have not been met.  

Chronic residuals are rated according to the rating criteria 
for the knee joint.  With this in mind, the Board has 
considered the various rating criteria for the knee.  A 
higher rating could be assigned for ankylosis or bony 
fixation of the knee.  38 C.F.R. § 4.71a, Code 5256 (2006).  
The veteran has episodes when it is difficult to move the 
knee.  This is not the same as ankylosis, when the joint can 
never be moved.  Consequently, a rating under diagnostic code 
5256 can not be assigned.  38 C.F.R. § 4.20 (2006).  

There is no evidence of subluxation or instability ratable 
under diagnostic code 5257.  On the September 1998 VA 
examination, left knee medial and lateral stability was 
normal.  Lachman and McMurray's tests were negative.  On the 
May 2001 VA examination, there was no lateral instability.  
Consequently, an additional rating based on subluxation or 
instability cannot be assigned.  

Cartilage injuries ratable under diagnostic codes 5258 and 
5259 can not be assigned in addition to the current rating 
because they contemplate limitation of motion.  There is no 
evidence of impairment of the tibia or fibula with non-union 
or malunion ratable under diagnostic code 5262.  There is no 
evidence of genu recurvatum ratable under diagnostic code 
5263.  

Turning to the ratings based on limitation of motion, the 
Board notes that many private and VA clinical notes reflect 
complaints of pain, swelling and even some findings of 
limited motion, without providing measurements.  These 
reports do not provide sufficient details to rate the 
disability.  However, there are several examination reports 
which are adequate and which consider the various factors 
relative to rating motion.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
38 C.F.R. § 4.40 listed several factors to consider in 
evaluating joints including inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
due to pain was a consideration, as well as weakness, which 
was an important consideration in limitation of motion.  
38 C.F.R. § 4.40 (2006).  As regards the joints, the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations: (a) Less movement than normal; (b) 
More movement than normal; (c) Weakened movement; (d) Excess 
fatigability; (e) Incoordination, impaired ability to execute 
skilled movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 
38 C.F.R. § 4.45 (2006).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2006).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2006).

On the September 1998 VA examination, the left knee had 
coarse crepitation on flexion and extension.  Pain and 
crepitation would not indicate more than a 10 percent rating.  
38 C.F.R. § 4.59.  The knee was kept at 10 degrees, as 
extending or straightening it further caused pain.  Such a 
limitation of extension warrants a 10 percent rating under 
code 5261.  Flexion went to 100 degrees, which would not be 
compensable under code 5260.  

On the May 2001 VA examination, the left knee was markedly 
swollen and although it could extend fully, which would be 
non-compensable under code 5261, flexion was limited to 20 
degrees, which would approximate the criteria for a 30 
percent rating under code 5260.  

On VA examination in July 2001, extension was unrestricted, 
which would be non-compensable under code 5261, and flexion 
went to 65 degrees, which would be non-compensable under code 
5260.  

On the December 2003 VA examination, the left knee had 
swelling and effusion along with pain and a moderately 
painful range of motion.  Flexion went to about 80 degrees, 
which would be non-compensable under code 5260, and the last 
20 degrees of extension was limited, which would be 30 
percent disabling under code 5261.  

Motion could not be tested during the February 2005 VA 
examination because of a flare-up of knee symptoms.  The 
flare-up was consistent with an incapacitating episode, for 
which the current 40 percent rating is assigned.  The 
exacerbation was not shown to be severely incapacitating nor 
can a rating for the flare-up manifestation be combined with 
the ratings for loss of motion.  38 C.F.R. § 4.71a, Code 
5002.  Therefore, the findings on the February 2005 VA 
examination do not warrant a higher rating.  

In conclusion, the Board's review shows the several 
examinations discussed above and numerous private and VA 
clinical notes without disclosing any competent medical 
evidence that the service-connected left knee disability 
approximates any applicable criteria for a rating in excess 
of the current 40 percent.  The examination reports provide a 
preponderance of evidence against a higher rating.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected left knee disability, by 
itself, has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Duty to Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
higher ratings in May 2003 and December 2003.  In that notice 
the RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 38 C.F.R. § 3.159(b) (2006).  

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  The RO notified the veteran of the evidence needed 
to establish entitlement to a higher rating.  Effective date 
notice will be provided in accordance with the remand below.  
The Board finds, therefore, that any deficiency in the 
content of the notice is not prejudicial to him.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and a copy of his SSA claims 
file, and provided him VA medical examinations in September 
1998, May 2001, July 2001, December 2003 and February 2005.  
He has not indicated the existence of any other evidence that 
is relevant to these issues; as such, all relevant data has 
been obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  


ORDER

A disability rating in excess of 40 percent for 
chondrocalcinosis and degenerative arthritis of the left knee 
is denied.  


REMAND

Review of the record shows that the veteran was told what was 
needed to substantiate the claim for a higher rating, but he 
was not told what was needed to substantiate his claim for an 
earlier effective date for the 40 percent rating for the 
service-connected left knee disability.  In Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the Court 
specifically held that failure to enforce compliance with the 
VCAA requirements, is remandable error.  Consequently, the 
effective date issue must be remanded so that the veteran can 
be notified in accordance with VCAA.  

Accordingly, the issue of entitlement to an effective date 
earlier than June 29, 1998, for a 40 percent rating for 
chondrocalcinosis and degenerative arthritis of the left knee 
is REMANDED for the following action:  

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specific consideration should be given to 
the guidance provided by the Court in 
Quartuccio, Pelegrini, and 
Dingess/Hartman.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


